DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed June 14th, 2022 have been entered. Claims 1, 3-9, 13-19, and 21-25 remain pending in the application, claims 5-7 and 14 remain withdrawn from consideration. Applicant’s amendments to the claims have overcome each and every 112b Rejection, alongside each and every 102 Rejection previously set forth in the Final Office Action mailed February 16th, 2022 and are hereby withdrawn in light of their correction. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (U.S. Pat. No. 7,611,203), hereafter “Roberts”, in view of Komura et al. (U.S. Pub. No. 20030011228); hereafter “Komura”.
Regarding claim 1, Roberts discloses (FIGS. 1 and 2) a lift system, for use by individuals, connected to a wheeled frame (correspondent 24; FIG. 1) riding atop a floor (As illustrated in FIG. 1), said lift system comprising: a support column (correspondent 26/32); a slider (correspondent 52/58) slidably mounted on the support column (as illustrated and conveyed between FIGS. 1 and 2); a back panel (correspondent back surface of 44) attached to the slider (through 64/68) providing independent linear movement relative of the back panel along the support column (as illustrated between FIGS. 1 and 2) such that the back panel can be positioned along the support column at locations close to the floor (as demonstrated in FIG. 2) and an elevated standing height (as conveyed in FIG. 1) when said support column is oriented vertically (as illustrated between FIGS. 1 and 2); a seat panel (horizontal surface of 44; FIG. 1); said independent linear movement of the slider along the support column providing seat panel positions along the support column close to the floor (as illustrated in FIG. 2), with the seat panel being parallel to the floor (as illustrated in FIGS. 2), to standing height (as illustrated and conveyed in FIG. 1); said lift system further comprising: a lift attachment joint (rear horizontal strut disposed between reference characters 14, 30, and 32; FIG. 1; horizontal strut immediately proximate reference character 40; FIG. 2) attached to the support column at a mid-point along said support column (as illustrated in FIG. 1, the lift attachment joint is attached at some point along the middle of the support column structure); and, a support member (angular strut formed with lift attachment joint) having a first end connected to the lift attachment joint (as illustrated in FIG. 1 and 2) and a second end connected to said wheeled frame (as illustrated in FIG. 1, about reference character 14).
However, Roberts does not explicitly disclose wherein the seat panel is pivotably mounted on the back panel for independent pivotal movement of the seat panel in relation to the back panel.
Regardless, Komura teaches (FIGS. 1 and 21) a seating assembly wherein there is a seat panel (correspondent to surface V) where the seat panel is pivotably mounted on the back panel for independent pivotal movement of the seat panel in relation to the back panel (as conveyed through arrows of FIG. 21; wherein [0101] clarifies “Further, as shown in FIG. 21, the seat 4 is freely switched between a horizontal used state and an upright stored state”).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated and modified the simplistic seat of Roberts (horizontal surface of 44; FIG. 1) to pivot and rotate freely as Komura provides. Where the results would have been predictable as both Roberts and Komura are concerned with patient lifts that avail a floor sitting configuration. Where advantageously, as Komura clarifies in [0101] “the seat 4 is freely switched between a horizontal used state and an upright stored state” thereby availing the combination to provide reduced storage capabilities comparatively to the rigid seat of Roberts.
Claim(s) 4, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre et al. (U.S. Pat. No. 8104835); hereafter “Ovre”, in view of Kristensson et al. (U.S. Pat. No. 3858938); hereafter “Kristensson”.
Regarding claim 4, Ovre discloses (FIGS. 1-7, Modified FIG. 3) a lift system, for individuals, connected to a wheeled frame (as illustrated in FIGS. 1, 4-7) riding atop a floor, said lift system comprising: a support column (Modified FIG. 3); a slider (Modified FIG. 3) slidably mounted on the support column (as illustrated in Modified FIG. 3); a back panel (Modified FIG. 3) attached to the slider (through 106; FIG. 4) for independent linear movement relative to the support column (through 212; FIG. 2); a lift attachment joint (about 220; FIG. 2) attached to a midpoint of said support column (at some point in the middle) and a support member (110; FIG. 2) having a first end (about 224; FIG. 2) connected to the lift attachment joint (through 216 as illustrated in FIG. 2) and a second end (nearest the bottom of 110; FIG. 2) connected to said wheeled frame (through 112; FIG. 1); said lift attachment joint allowing rotation of said support column about said lift attachment joint (as illustrated between FIGS. 4 and 5); and a seat panel (132; FIG. 1) pivotably mounted on the back panel (clarified in Col. 2, lines 14-15); wherein the back panel is adjustable between a first panel position (as illustrated in FIGS. 4 and 5) and a second panel position (as illustrated in FIG. 7) along with the support column, and wherein the seat panel is independently adjustable between a first seat position (as illustrated in FIG. 4) and a second seat position (as illustrated in FIG. 5) relative to the back panel, such that when the back panel is oriented in the first panel position, the seat panel is oriented in the first seat position to support the individual in a sitting posture (As is evident in FIG. 4), and when the seat panel is oriented in the second seat position to accommodate the individual in a standing, suspended, or walking posture (as is evident in FIG. 5) using back panel adjustment along the support column to vary a position of the back panel above said floor. Notably, the limitation “allowing” is construed as a limitation “capable of” manifesting. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.

    PNG
    media_image1.png
    663
    569
    media_image1.png
    Greyscale

Modified FIG. 3
However, while Ovre discloses that the seat (132; FIG. 1) can be pivotally connected at the rear thereof to the back panel (through 230 within integral assembly 106) as clarified in Col. 2, lines 14-15: “An aperture 230 is also provided for pivotably mounting the rear portion of seat cushion 132”; Ovre does not explicitly demonstrate or explain the connection between the seat panel 132 and the support column (Modified FIG. 3), and whether or not the seat panel is pivotally mounted on the back panel for independent pivotal movement relative to the back panel.
Regardless, Kristensson teaches (FIGS. 1 and 3) a seating assembly for a wheeled frame (As illustrated between FIGS. 1 and 3), wherein a seat panel (24; FIG. 1)) is pivotally mounted at the rear portion thereof (through 26; FIGS. 1 and 3) on the back panel (through 26) for pivotal movement relative to a back panel and slider assembly (16 and 54/56).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the seat panel articulation of Ovre (as illustrated between FIGS. 1 and 3) with the pivotal connection suggested by Kristensson. Wherein the results would have been predictable, as both Ovre and Kristensson concern at least seating assemblies for individuals wherein the back and the feet portions pivot relative to the seat panel, and further wherein the seat panel is pivotally coupled at the rear thereof to the back panel (Kristensson: as illustrated in FIGS. 1 and 3; Ovre: as contemplated in Col. 2, lines 14-15). Where Kristensson considers it advantageous that “the seat takes a relatively pronounced rearwardly inclined position when the back support 16 is collapsed to an intermediate position, between its raised position as shown in FIG. 1 and its horizontal position as shown in FIG. 3. With this arrangement, the person occupying the chair is seated more firmly when the back support is dropped rearwardly than would be the case if the seat were permitted to retain its horizontal or slightly rearwardly inclined position as shown in FIG. 1” (Col. 2, lines 59-68). Similarly, a person seated in Ovre modified with the ability to incline upward rather than remain horizontal would be more firmly seated as Kristensson considers (Col. 2, lines 59-68).
Regarding claim 15, Ovre in view of Kristensson (Ovre: FIGS. 4 and 7) the lift system according to claim 4, wherein the first panel position of the back panel is substantially a vertical position (As illustrated in FIG. 4) and the second panel position of the back panel is substantially a horizontal position (As illustrated in FIG. 7)
Regarding claim 21, Ovre in view of Kristensson discloses (Ovre: FIGS. 1 and 3) the lift system according to claim 4, further comprising: said lift attachment joint allowing rotation of said support column; and an attachment arm (112; FIG. 1) having a first arm end (nearest 110; FIG. 1) connected to the second end of a support member (lowermost end of 110; FIGS. 1 and 3) and a second arm end connected to the wheel frame (the tubular frame member in connection to 116 in FIG. 1).
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre in view of Kristensson in further view of Orndorff (U.S. Pub. No. 2018/0021200).
Regarding claim 3, Ovre discloses (FIGS. 1-7, Modified FIG. 3) a lift system, for individuals, attached to a wheeled frame (as illustrated in FIGS. 1, 4-7) riding atop a floor, said lift system comprising: a support column (Modified FIG. 3); a slider (Modified FIG. 3) slidably mounted on the support column (as illustrated in Modified FIG. 3); a back panel (Modified FIG. 3) attached to the slider (through 106; FIG. 4) for sliding movement relative to the support column (through 212; FIG. 2); a seat panel (132; FIG. 1) pivotably mounted on the back panel (clarified in Col. 2, lines 14-15); a lift attachment joint (about 220; FIG. 3) attached to the support column at a mid-point (at some point in the middle) along said support column (about 216; FIG. 2), a lift attachment bracket (110; FIG. 3, of notably bracket shape) having a first end (about 224; FIG. 3) connected to the attachment joint (As illustrated in FIGS. 2 and 3) and a second end (distally opposite of 224 along 110; FIGS. 2-4) connected to the wheeled frame (as illustrated in FIG. 3 in connection to the tubular frame nearest the bottom edge), wherein the wheeled frame comprises a frame member (112; FIG. 1) connected to the second end of the bracket (as illustrated in FIGS. 1 and 3), and a tilt actuator (144; FIG. 1) operably connected to the lift attachment joint providing independent movement of the support column in a plane perpendicular to the frame member (as illustrated in FIGS. 4-7). Notably, the limitation “allowing” is construed as a limitation “capable of” manifesting. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
However, while Ovre discloses that the seat (132; FIG. 1) can be pivotally connected at the rear thereof to the back panel (through 230 within integral assembly 106) as clarified in Col. 2, lines 14-15: “An aperture 230 is also provided for pivotably mounting the rear portion of seat cushion 132”; Ovre does not explicitly demonstrate or explain the connection between the seat panel 132 and the support column (Modified FIG. 3), and whether or not the seat panel is pivotally mounted on the back panel for pivotal movement relative to the back panel.
Regardless, Kristensson teaches (FIGS. 1 and 3) a seating assembly for a wheeled frame (As illustrated between FIGS. 1 and 3), wherein a seat panel (24; FIG. 1)) is pivotally mounted at the rear portion thereof (through 26; FIGS. 1 and 3) on the back panel (through 26) for pivotal movement relative to a back panel and slider assembly (16 and 54/56).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the seat panel articulation of Ovre (as illustrated between FIGS. 1 and 3) with the pivotal connection suggested by Kristensson. Wherein the results would have been predictable, as both Ovre and Kristensson concern at least seating assemblies for individuals wherein the back and the feet portions pivot relative to the seat panel, and further wherein the seat panel is pivotally coupled at the rear thereof to the back panel (Kristensson: as illustrated in FIGS. 1 and 3; Ovre: as contemplated in Col. 2, lines 14-15). Where Kristensson considers it advantageous that “the seat takes a relatively pronounced rearwardly inclined position when the back support 16 is collapsed to an intermediate position, between its raised position as shown in FIG. 1 and its horizontal position as shown in FIG. 3. With this arrangement, the person occupying the chair is seated more firmly when the back support is dropped rearwardly than would be the case if the seat were permitted to retain its horizontal or slightly rearwardly inclined position as shown in FIG. 1” (Col. 2, lines 59-68). Similarly, a person seated in Ovre modified with the ability to incline upward rather than remain horizontal would be more firmly seated as Kristensson considers (Col. 2, lines 59-68).
Further, Ovre does not disclose a lift actuator operably connected to the slider providing independent linear movement of the slider along the support column.
Regardless, Orndorff teaches (FIG. 1; paragraph 0052) that “adjustment apparatus… can be of any type known in the art for extending or retracting a leg or pipe, such as, e.g., a motor or series of apertures with a detent type pin or depress-able button”.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated a motor for a ball and detent system as Orndorff acknowledges for the ball and detent system of Ovre (206; FIG. 4). Wherein Orndorff acknowledges that adjustment mechanisms known to the art of support systems, particularly for pipes can readily use a motor or a ball and detent system (paragraph 0052). Wherein Ovre explicitly utilizes a ball and detent system (as illustrated through 206 in FIG. 4). Therefore the results would have been predictable as Orndorff acknowledges that ball and detent systems and motors (particularly for pipe based adjustment systems) are readily known to be equivalent; where Ovre uses a ball and detent system particularly in a pipe configuration (As illustrated through 206 in FIG. 4).
Therefore, it would have been simple substitution to have replaced the ball and detent system of adjustment in Ovre (206; FIG. 4) with a motor as Orndorff has (paragraph 0052); where Orndorff explicitly acknowledges that motors are expediently equivalent with ball and detent systems where the system is particularly for pipe based adjustment systems, and Ovre is expressly a ball and detent system in a pipe configuration (As illustrated through 206 in FIG. 4). Where similarly the results would be predictable in light of the analogous adjustment systems, and being in a pipe configuration in relation to a lift system in both Ovre and Orndorff.
However Ovre still does not disclose a seat actuator providing independent pivotal movement of the seat panel relative to the back panel to change the seat panel between sitting and standing positions.
Regardless, Orndorff teaches (FIG. 1; paragraph 0052) that “adjustment apparatus… can be of any type known in the art for extending or retracting a leg or pipe, such as, e.g., a motor or series of apertures with a detent type pin or depress-able button”.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated a motor for a ball and detent system as Orndorff acknowledges for the ball and detent system of Ovre (212; FIG. 3). Wherein Orndorff acknowledges that adjustment mechanisms known to the art of support systems, particularly for pipes can readily use a motor or a ball and detent system (paragraph 0052). Wherein Ovre explicitly utilizes a ball and detent system (as illustrated through 212 in FIG. 3). Therefore the results would have been predictable as Orndorff acknowledges that ball and detent systems and motors (particularly for pipe based adjustment systems) are readily known to be equivalent; where Ovre uses a ball and detent system particularly in a pipe configuration (As illustrated through 212 in FIG. 3).
Therefore, it would have been simple substitution to have replaced the ball and detent system of adjustment in Ovre (212; FIG. 3) with a motor as Orndorff has (paragraph 0052); where Orndorff explicitly acknowledges that motors are expediently equivalent with ball and detent systems where the system is particularly for pipe based adjustment systems, and Ovre is expressly a ball and detent system in a pipe configuration (As illustrated through 212 in FIG. 3). Where similarly the results would be predictable in light of the analogous adjustment systems, and being in a pipe configuration in relation to a lift system in both Ovre and Orndorff.
Regarding claim 13, Ovre in view of Kristensson discloses (Ovre: FIG. 4) the lift system according to claim 4, further comprising at least one {means} (the ball and detent system of 206 illustrated in FIG. 4) connected to the seat panel (through the pivot nearest the numeral 206; FIG. 4) for facilitating adjustment of the seat panel between the first seat position and the second seat position; and a tilt actuator (144; FIG. 1) enabling independent rotation of said support column about said lift attachment joint thereby allowing said support column to tilt (as illustrated in FIGS. 4 and 5).
However, while Ovre does explicitly disclose a ball and detent system of articulation, Ovre does not explicitly disclose that this means is particularly an actuator by name.
Regardless, Orndorff teaches (FIG. 1; paragraph 0052) that “adjustment apparatus… can be of any type known in the art for extending or retracting a leg or pipe, such as, e.g., a motor or series of apertures with a detent type pin or depress-able button”.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated a motor for a ball and detent system as Orndorff acknowledges for the ball and detent system of Ovre (206; FIG. 4). Wherein Orndorff acknowledges that adjustment mechanisms known to the art of support systems, particularly for pipes can readily use a motor or a ball and detent system (paragraph 0052). Wherein Ovre explicitly utilizes a ball and detent system (as illustrated through 206 in FIG. 4). Therefore the results would have been predictable as Orndorff acknowledges that ball and detent systems and motors (particularly for pipe based adjustment systems) are readily known to be equivalent; where Ovre uses a ball and detent system particularly in a pipe configuration (As illustrated through 206 in FIG. 4).
Therefore, it would have been simple substitution to have replaced the ball and detent system of adjustment in Ovre (206; FIG. 4) with a motor as Orndorff has (paragraph 0052); where Orndorff explicitly acknowledges that motors are expediently equivalent with ball and detent systems where the system is particularly for pipe based adjustment systems, and Ovre is expressly a ball and detent system in a pipe configuration (As illustrated through 206 in FIG. 4). Where similarly the results would be predictable in light of the analogous adjustment systems, and being in a pipe configuration in relation to a lift system in both Ovre and Orndorff.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre in view of Kristensson in further view of itself and Romero et al. (U.S. Pat. No. 6,851,751), hereafter “Romero” with Romero used as a teaching reference.
Regarding claim 17, Ovre in view of Kristensson discloses (Ovre: FIGS. 1, 2, 4, and 5) the lift system according to claim 4, further comprising a mounting bracket (216 and 236; FIG. 2) fixedly attached to the support column (as illustrated in FIG. 2), and a tilt actuator (144; FIG. 4) having a first actuator end (in connection to 236; FIG. 4) pivotably connected to {a} mounting bracket (through 236; FIGS. 2 and 4) and a second actuator end (the end of 144 nearest the numeral 144 and 142; FIG. 4) connected to the support member (through the bolted means nearest the bottom of 110; FIG. 4), wherein the actuator has an actuator shaft extendable to rotate the support column relative to the support member (As illustrated between FIGS. 4 and 5).
However, Ovre does not explicitly disclose wherein the brackets (216 and 236) are explicitly provided a single piece or otherwise integral with each other to form a single, unitary bracket.
Regardless, Ovre discloses the claimed invention except for the brackets being provided in a single, unitary bracket.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the brackets (216 and 236; FIGS. 2 and 4) into a single, unitary bracket, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Where notably, there is a lack of criticality as to the bracket being provided in a single unitary form or multiple brackets that are ultimately rigidly associated or mounted to the support column, applicant’s specification only indicating that the brackets are provided in an assortment of ‘embodiments’, but not that the bracket must be unitary or availing any rationale or discovery of such. Further, the results would have been predictable as Romero teaches (FIGS. 2 and 3) and illustrates a single, unitary bracket that accommodates two pivots therein in relation to a lift system that is situated on a wheeled frame and can achieve both a sitting posture (as illustrated in FIG. 2) and a flat posture between the back panel and the seat panel (As illustrated in FIG. 3) in a manner analogous with Ovre (FIGS. 4 and 6 respectively). Where further it is considered that producing the bracket in a single, unitary construction would simplify construction of the apparatus and reduce manufacturing complexity and costs associated therewith.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre in view of Kristensson and Orndorff in further view of Jones (U.S. Pat. No. 3379450).
Regarding claim 23, Ovre in view of Kristensson discloses the lift system according to claim 3.
However, Ovre does not explicitly disclose further comprising: a pair of arm supports mounted on the back panel, the arm supports adjustable between an extended position substantially perpendicular to the back panel and a folded position substantially parallel to the back panel.
Regardless Jones teaches (FIGS. 1, 5a-6) a lift system (as illustrated in FIGS. 1 and 5a-5e) that comprises a pair of arm supports (136; FIG. 6) mounted on the back panel (through 148; FIG. 6), the arm supports adjustable between an extended position substantially perpendicular to the back panel (as illustrated in FIGS. 1 and 6) and a folded position substantially parallel to the back panel (as illustrated in FIGS. 5d and 5e).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the arm rests of Jones (136 and any constituent bodies required thereof to assume the parallelogram configuration of articulation as illustrated in FIGS. 5a-5e (excluding the back and seat panel which are already present in Ovre)) into Ovre (As illustrated in FIGS. 1, and 4-7). Where it is considered that like Ovre, Jones can achieve a first panel position of the back (vertical as illustrated in FIGS. 1/6 and 5e) and second panel position of the back (horizontal as illustrated in 5d) alongside a seat panel that can achieve a first position (horizontal as illustrated in FIGS. 1 and 6), and a second position (vertical as illustrated in FIG. 5e). Therefore, the operation of the arm rests would continue unimpeded and operate identically in Ovre as they do in Jones, and Ovre would continue to avail a user to sit, stand, and lay upon the apparatus. Where further, the results would have been predictable in light of Ovre and Jones both centered around articulated lift systems that can achieve both a laying position, a standing position, and a seating position through a pivoting back panel and seat panel. Where it is additionally considered that the inclusion of arms would be advantageous to offer the occupant of the apparatus in the chair formation a location to rest their arms that would keep them from dangling, or otherwise coming into contact with the lower mechanisms of the apparatus of Ovre and therefore mitigate potential injury.
It would have been simple combination to have incorporated the folding arms of Jones (136 and any constituent bodies required thereof to assume the parallelogram configuration of articulation as illustrated in FIGS. 5a-5e (excluding the back and seat panel which are already present in Ovre)) into Ovre (as illustrated in FIGS. 1 and 4-7), wherein the articulated armrests were known to the art through Jones, and further wherein the operation of the armrests in Jones would be identical in Ovre as there is an analogous structure of the seat and back panel that would facilitated the parallelogram manner of operation, wherein the results would have been predictable as both Ovre and Jones are concerned with lift systems that can transition between a sitting, standing and laying position upon a wheeled frame. Where further the incorporation of the articulated arms would advantageously avail an immediate rest of the user’s arms and further prevent or mitigate potential harm to the user in having their arms dangle at the sides of the apparatus or within the lower mechanisms of Ovre when in the sitting position.
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre in view of Kristensson and Orndorff in further view of Roberts.
Regarding claim 24, Ovre in view of Kristensson discloses (Ovre: FIG. 1) the lift system according to claim 3, wherein the back panel (Modified FIG. 3) has a first panel end (top most edge of 130, FIG. 1) and a second panel end (near the bottom of 130; FIG. 1) for mounting the seat panel (through 106).
However, Ovre does not explicitly disclose said lift system further comprising a harness support arm attached to the back panel near the first panel end; and a harness support connected to the harness support arm, the harness support arranged for attachment of a suspension support strap.
Regardless, Roberts teaches (FIGS. 1 and 2) a lift system (as illustrated in FIGS. 1 and 2), that comprises a back panel (48; FIG. 2) with a first panel end (near the top filleted edge of 48 as illustrated in FIG. 2), and further comprises a harness support arm (84) attached to the back panel near the first panel end (as illustrated in FIG. 2); and a harness support (86; FIG. 2) connected to the harness support arm (as illustrated in FIG. 2), the harness support arranged for attachment of a suspension support strap (2: 51-60: “The inverted L-shaped brace has a hook. In this manner straps are adapted to be employed”
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the harness support arm, harness support and support straps of Roberts (84, 86; FIG. 2; 2: 51-60) into the back panel of Ovre (As illustrated in FIG. 1). Where Roberts acknowledges that “In this manner straps are adapted to be employed to provide additional support to a patient on the chair” (2: 51-60), where additional support would be advantageous to an infirm or restless occupant. Where the results would have been predictable as both Ovre and Roberts are concerned with lift systems that are secured on wheeled frames.
It would have been simple modification to have incorporated the harness support arm, harness support and support straps of Roberts (84, 86; FIG. 2; 2: 51-60) into the back panel of Ovre (As illustrated in FIG. 1). Where advantageously the harness would avail the occupant of the system of Ovre further support as Roberts explicitly acknowledges (2:51-60), which would clearly assist in retaining an infirm or restless occupant to the apparatus of Ovre.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ovre in view of Stevenson (U.S. Pat. No. 1962042) and itself.
Regarding claim 25, Ovre discloses (FIGS. 1-7, Modified FIG. 3) a lift system for use with a wheeled frame (as illustrated in FIGS. 1, 4-7) riding atop a floor, said lift system comprising: a support column (Modified FIG. 3); a slider (Modified FIG. 3) slidably mounted on the support column (as illustrated in Modified FIG. 3); a back panel (Modified FIG. 3) attached to the slider (through 106; FIG. 4) for sliding movement relative to the support column (through 212; FIG. 2; the movement independent of the support column which remains stationary); a seat panel (132; FIG. 1) pivotably mounted on said back panel (clarified in Col. 2, lines 14-15) for pivotal movement relative to relative to said back panel; said support column pivotally connected via a bracket (220/216/224; FIG. 2) about a pivot point (about 216; FIG. 2) to the distal end of an attachment support member (102; FIG. 2), a column tilt actuator (144; FIG. 1) connected to the near end of said attachment support member at one end (through 140; FIG. 1), and to said bracket at the other (near 220/216/224 through 236; FIG. 2), said actuator's extension controlling the rotation of an entirety of said support column around said pivot (As illustrated in FIGS. 4 and 5). 
However, Ovre does not explicitly disclose wherein said bracket being adjustably attached along one or more points of said support column.
Regardless, Ovre discloses the claimed invention except for the bracket being adjustable along one or more points of said column.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the bracket adjustable along one or more points of said column, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). Where the results would have been predictable as Ovre uses a number of adjustable length features with ball and detent systems. Where further, the inclusion of adjustability thereof would advantageously alter the mechanical advantage of the system to the user’s preferences. 
However, Ovre still does not disclose a tie plate at said attachment support member's near end attached to said wheeled frame.
	Regardless, Stevenson discloses (FIGS. 1 and 4) a tie plate (7; FIG. 4) for a structural attachment support member (as illustrated between FIGS. 1 and 4).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the tie plate of Stevenson (7; FIG. 4) into the base of Ovre’s attachment support member (102; FIG. 1). Where the results would have been predictable as Stevenson and Ovre both are concerned with patient lifting/conveyance devices. Where advantageously, it is well known in engineering that a tie plate is used to strengthen coupling between members, and assist in holding down the structural attachment support member
Allowable Subject Matter
Claims 8-9, 16, 18-19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Notably, claims 8-9, 16, 18-19, and 22 necessitates configuration to pivot the support column about the lift attachment joint; wherein the combination/modification of Robert's static joint would result in a different mode of operation without a degree of predictability found through the prior art in consideration to a support column with a moving slider therealong while also contemplating operation/configuration of a pivotal seat panel and pivoting/tilting mechanism concurrent therewith. It should be understood that the patentable subject matter further necessitates the limitations of the seat panel able to raise to different heights while remaining parallel to the floor at said heights/positions with the column vertical. If such limitations are incorporated into the other independent claims, allowability is considerably more likely (however redundancy should be avoided).
Response to Arguments
Applicant’s arguments, see Remarks (pages 11-13, regarding claim 1 art rejections and claims 4, 13, 16-18 112b Rejections), filed June 14th, 2022, with respect to 102 rejections for claim 1 and 112b Rejections for claims 4, 13, and 16-18 have been fully considered and are persuasive.  The 102 Rejection of claim 1 and 112b Rejection of claims 4, 13, and 16-18 of February 16th, 2022 has been withdrawn.
Applicant's arguments filed June 14th, 2022 have been fully considered but they are not persuasive. Particularly with regard to applicant’s arguments towards claims 3, 4, and 25 (and any dependents thereof) that the column with the slider cannot be a telescopic ball and detent system, and alleging the slider does not ‘slide’. It is examiner’s understanding that a ”telescopic length adjustment” would necessitate the action of ‘sliding’ to facilitate telescopic movement. Whether it is fixed or not is not claimed by applicant and furthermore is unclear the intention of such argument as applicant’s invention would necessitate stopping to arrest the position of the user. While applicant alleges that independent movement precludes movement of other system, applicant’s specification does not explain the nature of independently (independently actuating/independently engaged/independently operated). The only specification and original disclosure of applicant appears to concern two seat panel halves independent of each other adjusting [10, 17-20; 12, 8-9], not the seat relative to the back panel, nor the slider relative the support column. The meaning and scope of ‘independently’ is therefore broadly construed as set forth in the rejections prior.
It is therefore considered that Ovre does avail an appropriate slider as applicant has not distinguished that the slider cannot be fixed, telescopic, ball and detent operative, or otherwise fixed length adjustments. The overall structure of Ovre and the features of Modified FIG. 3 are still considered to disclose an operable slider in the absence of further clarity/explicit definitions in applicant’s specification and claims.
Similar rationale is considered pertinent to claims 1, 3, and 4 (See Remarks: pages 12-14 regarding 103) with Ovre, Kristensson (and Orndorff). Where Applicant alleges that the invention is effectively a ‘fancy wheelchair, not devices capable of lifting wheelchair users’. However, Examiner does not understand this statement, as if the device is a wheelchair, and appears to demonstrate lifting capabilities (with lifting from a seated to a standing position being one such instance of lifting) wherein the user is at a higher position that another, and such user is a wheelchair user, the device appears capable of lifting wheelchair users. However, as stated above, the consideration that a device is ‘capable of’ something does not generally give it patentably distinguishing weight. Further with regard to applicant’s allegation that the back panel is permitted to raise, but not the seat portion (see Statement by Applicant, filed August 17th, 2021, pages 4 and 5). In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., the seat panel raising and lowering, and presumptively without rotation; use for gait exercises, posture changes for wheelchair users) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Notably, applicant only claims the seat panel is pivotally connected to the back panel, and that the back panel may be raised or lowered. However, it is considered that in Kauffman (FIG. 1), there is a raised seat portion of the seat that follows the user (a bicycle seat in FIG. 1), and in Ovre, the seat is raising to a higher height as through pivoting upward that it is established at a higher height than a first, horizontal state (between FIGS. 4 and 5). Furthermore, there is some form of weight bearing controlled on the user’s lower limbs through 38 (Kauffman: FIG. 1), and 118 (Ovre: FIG. 1)
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Notably, the inclusion of the seat panel remaining parallel with the floor at different heights is newly contemplated under Roberts in view of Komura that considers Robert’s basal support column, and configurations with Komura’s particular seat panel and considerations thereof
Therefore, because claims 3, and 4 remain rejected, the matter of the remainder of the dependent claims is considered to be met by the prior art of record (see applicant’s remarks: pages 13-14 to all dependent claims.)
However, it was discerned that claims 8-9, 16-18, and 22 possess allowable subject matter therein that the prior art does not avail predictable combinations without impermissible hindsight. Such incorporation of the matters thereof has a high capability to render the other independent claims allowable, though redundancy should be avoided.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        


/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/23/2022